Citation Nr: 1709038	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a cardiac disability, to include residuals of myocardial infarction, to include as secondary to service-connected left lower extremity cellulitis with stasis dermatitis (left leg disability).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1995 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.  

In September 2014, the Veteran testified in a Board videoconference hearing before a Veterans Law Judge (VLJ), and a transcript of that hearing is of record.  In April 2016, the Veteran was notified that the VLJ who conducted the hearing was unavailable to adjudicate the claim, and the Veteran was provided with an opportunity to request an additional hearing.  In April 2016, the Veteran's representative indicated that the Veteran did not wish to have a new hearing. 

This matter was initially denied by a Board decision dated June 2015 which the Veteran appealed to the United States Court of Appeal for Veterans Claims (Court).  In February 2016, the Court granted a Joint Motion for Remand (JMR), vacated the Board's June 2015 decision, and remanded the matter to the Board for action consistent with the JMR.  In August 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.

The Board notes there are additional issues on appeal that the Veteran has perfected, but are not yet ripe for Board review as they have not been certified.  These issues will be the subject of a later Board decision as appropriate.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, the Board finds further development is warranted before a decision may be rendered in the issue on appeal.
The Board's August 2016 remand directed the AOJ to schedule the Veteran for VA examination.  Rather than schedule the Veteran for examination, however, the AOJ obtained a VA opinion based on a review of the claims file without examination of the Veteran.  As a result, the Board cannot find that there has been substantial compliance with the remand directives, particularly as this Veteran's claim hinges on the question of whether or not a current disability has existed at any point during the pendency of the appeal.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since October 2016.

2.  Schedule the Veteran for a VA examination with respect to his claim for entitlement to service connection for a cardiac disability.  Following review of the claims file and examination of the Veteran, the examiner should address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that, at any point since June 22, 2012, the Veteran has or had any residuals of the myocardial infarction he suffered in June 2012, or has or had any other heart condition causally related to his service-connected left leg disability or treatment therefore?  

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a heart disability which was aggravated (permanently worsened beyond its natural course) by his service-connected left leg disability, including by its treatment and complications thereof?

A complete rationale must be provided for any opinion expressed.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

